Case 8:21-cv-00584-DOC-KES Document 10 Filed 07/23/21 Page 1 of 4 Page ID #:60




 1   TRACY L. WILKISON
     Acting United States Attorney                             JS-6
 2   DAVID M. HARRIS, AUSA
 3   Chief, Civil Division
     ABRAHAM C. MELTZER
 4   Assistant United States Attorney
     Chief, Civil Fraud Section
 5   ROSS M. CUFF, AUSA
     Deputy Chief, Civil Fraud Section                      7/23/2021
 6   KAREN Y. PAIK (Cal. Bar No. 288851)
     Assistant United States Attorney                          KD
 7         Room 7516, Federal Building
           300 N. Los Angeles Street
 8         Los Angeles, California 90012
           T: 213.894.8561 | F: 213.894.7819
 9         Email: Karen.Paik@usdoj.gov
10   Attorneys for the United States of America
11                           UNITED STATES DISTRICT COURT
12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA;              )   No. SA CV 21-00584-DOC (KESx)
     AND THE STATE OF                       )
15   CALIFORNIA, ex rel. [UNDER             )   [FILED UNDER SEAL PURSUANT
     SEAL],                                 )   TO THE FALSE CLAIMS ACT, 31
16                                          )   U.S.C. §§ 3730(b)(2) AND (3)]
                 Plaintiff[s],              )
17                                          )
                        v.                  )
18                                          )   [FILED CONCURRENTLY UNDER
     [UNDER SEAL],                          )   SEAL: RELATOR’S REQUEST FOR
19                                          )   DISMISSAL OF ACTION; UNITED
                        Defendant[s].       )   STATES’ AND STATE OF
20                                          )   CALIFORNIA’S CONSENT;
                                            )   STIPULATION RE UNSEALING OF
21                                          )   CASE]
22                                          )
                                            )
23                                          )
                                            )
24
25
26
27
28
Case 8:21-cv-00584-DOC-KES Document 10 Filed 07/23/21 Page 2 of 4 Page ID #:61




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS, AUSA
 3   Chief, Civil Division
     ABRAHAM C. MELTZER
 4   Assistant United States Attorney
     Chief, Civil Fraud Section
 5   ROSS M. CUFF, AUSA
     Deputy Chief, Civil Fraud Section
 6   KAREN Y. PAIK (Cal. Bar No. 288851)
     Assistant United States Attorney
 7         Room 7516, Federal Building
           300 N. Los Angeles Street
 8         Los Angeles, California 90012
           T: 213.894.8561 | F: 213.894.7819
 9         Email: Karen.Paik@usdoj.gov
10   Attorneys for the United States of America
11                             UNITED STATES DISTRICT COURT
12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA;                )   No. CV 21-00584-DOC (KESx)
     AND THE STATE OF                         )
15   CALIFORNIA, ex rel. ADRIAN               )
     ERIC RAMOS, M.D.,                        )   ORDER TO DISMISS ACTION
16                                            )   AND TO UNSEAL CASE
                 Plaintiffs,                  )
17                                            )
                        v.                    )   [FILED UNDER SEAL PURSUANT
18                                            )
                                              )   TO THE FALSE CLAIMS ACT, 31
19   MEMORIAL HEALTH SERVICES                 )   U.S.C. §§ 3730(b)(2) AND (3)]
     d/b/a MEMORIALCARE,                      )
20                                            )   [FILED CONCURRENTLY UNDER
                                Defendants.   )   SEAL: RELATOR’S REQUEST FOR
21                                            )   DISMISSAL OF ACTION; UNITED
                                              )   STATES’ AND STATE OF
22                                            )   CALIFORNIA’S CONSENT;
                                              )   STIPULATION RE UNSEALING OF
23                                            )   CASE]
                                              )
24
25
26
27
28
Case 8:21-cv-00584-DOC-KES Document 10 Filed 07/23/21 Page 3 of 4 Page ID #:62




 1         Qui tam plaintiff Adrian Eric Ramos, M.D. (the “Relator”) having requested,
 2   pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, that the above-
 3   captioned action (“this action”) be dismissed without prejudice; the United States of
 4   America (“United States”) and the State of California having consented, in the interests
 5   of justice, to such dismissal without prejudice; and the Relator, the United States, and
 6   the State of California having stipulated to the unsealing of the case with certain
 7   exceptions, the Court now orders as follows:
 8         IT IS HEREBY ORDERED that:
 9         1.     This action is dismissed without prejudice.
10         2.     The seal is lifted from this action in all respects, except as specified in
11   Paragraph 4 below.
12         3.     Of the documents filed and lodged to date in this action, the following
13   documents only shall be unsealed:
14                a. The Relator’s Complaint;
15                b. The Relator’s Request for Dismissal of Action; United States’ and
16                   State of California’s Consent; Stipulation re Unsealing of Case; and
17                c. This Order.
18         4.     All other contents of the Court’s file in this action, filed and lodged to
19   date, shall remain permanently under seal and shall not be made public or served upon
20   any defendant or other party or person.
21
22
                                                   ________________________________
23   Dated: July 23, 2021                          DAVID O. CARTER
                                                   UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                  1
Case 8:21-cv-00584-DOC-KES Document 10 Filed 07/23/21 Page 4 of 4 Page ID #:63




 1                            PROOF OF SERVICE BY E-MAIL
 2         I am over the age of 18 and not a party to the above-captioned action. I am
 3   employed by the Office of United States Attorney, Central District of California. My
 4   business address is 300 North Los Angeles Street, Suite 7516, Los Angeles, California
 5   90012.
 6
           I served the [PROPOSED] ORDER TO DISMISS ACTION AND TO UNSEAL
 7
     CASE on each person or entity named below by e-mail.
 8
           Date of e-mailing: July 23, 2021. Place of e-mailing: Los Angeles, California.
 9
           Person(s) and/or Entity(s) to whom e-mailed:
10
        ndesai@lchb.com                              Elizabeth.Voorhies@doj.ca.gov
11      Nimish R. Desai                              Elizabeth Voorhies
12      Robert J. Nelson                             State of California
        Lieff Cabraser Heimann & Bernstein,          Office of the Attorney General,
13      LLP                                          1615 Murray Canyon Rd Ste 700
        275 Battery Street, 29th Fl.                 San Diego, CA 92108-4321
14      San Francisco, CA 94111-3339
15
           I declare that I am employed in the office of a member of the bar of this Court at
16
     whose direction the service was made.
17
           I declare under penalty of perjury that the foregoing is true and correct.
18
           Executed on July 23, 2021, at Los Angeles, California.
19
20
21
22
23                                                    CONNIE HOM
24
25
26
27
28

                                                 2
